Citation Nr: 1029522	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-20 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic right knee 
disability.  

2.  Entitlement to service connection for a chronic left knee 
disability, to include as secondary to a service-connected 
disability.  

3.  Entitlement to service connection for a chronic right hip 
disability, to include as secondary to a service-connected 
disability. 

4.  Entitlement to service connection for a chronic disabling 
pulmonary disorder, claimed as scarring of the lungs. 

5.  Entitlement to service connection for a chronic disabling 
cardiovascular disorder, claimed as irregular heart rhythm. 

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU). 
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating actions made by the Nashville, 
Tennessee, Regional Office of the Department of Veterans Affairs 
(VA).  

In August 2007, the Veteran's claims file was transferred to the 
custody of the North Little Rock, Arkansas, VA Regional Office 
(RO), which is now the agency of original jurisdiction (AOJ) over 
the current appeal.  

Statements presented by the Veteran in written correspondence 
dated in April 2006 raise the issue of entitlement to service 
connection for hypertensive vascular disease.  As this matter has 
not been addressed in the first instance by the AOJ, it is not 
properly before the Board at the present time and is therefore 
referred to the AOJ for appropriate action.  

At this juncture, the Board notes that the undeveloped claim for 
VA compensation for hypertensive vascular disease is not 
inextricably intertwined with the claim for service connection 
for a chronic disabling cardiovascular disorder (claimed as 
irregular heart rhythm) currently being appealed.  The Board is 
mindful of the recent decision of the Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), in which the Court, in its interpretation of 38 C.F.R. 
§ 3.159(a)(3), held that a single claim can encompass more than 
one condition and that a claimant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Therefore, a claim for service 
connection may include any disability that may reasonably be 
encompassed by several factors, including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that the Secretary 
obtains in support of the claim.  

Here, the Veteran claims entitlement to both hypertension and a 
disabling cardiovascular disorder manifested by an irregular 
heart rhythm.  In this regard, the Board notes that hypertensive 
vascular disease is a disability that specifically affects the 
arteries and veins, and is accordingly rated under its own 
diagnostic code and criteria [see 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101], distinctively separate from the diagnostic codes 
used to rate diseases specific to the heart itself [including 
arrhythmia (see 38 C.F.R. § 4.104, DCs 7010 - 7011)].  Also, as 
will be discussed below, the Veteran is specifically claiming 
arrhythmia as the disabling entity affecting his heart, and the 
clinical evidence clearly demonstrates that there is no diagnosis 
of a chronic disabling cardiovascular disorder, either currently 
or at any time during the course of this claim [see McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007)].  Accordingly, and based 
on this evidentiary posture, the Board finds that the two issues 
are not inextricably intertwined and that no prejudice would 
result in the Board's adjudication of the cardiovascular claim-
while referring the hypertension claim to the AOJ for 
consideration in the first instance.

The Veteran presented oral testimony in support of his claims at 
an RO hearing before a Decision Review Officer in October 2008, 
and at a videoconference hearing before the undersigned Acting 
Veterans Law Judge in June 2010.  Transcripts of both hearings 
have been obtained and associated with the Veteran's claims file 
for adjudicative review.


FINDINGS OF FACT

1.  A chronic right knee disability did not have its onset during 
active duty.

2.  The Veteran does not have a chronic left knee disability.

3.  The Veteran does not have a chronic right hip disability. 

4.  The Veteran does not have a chronic disabling pulmonary 
disorder, to include a disability manifested by lung scarring. 

5.  The Veteran does not have a chronic disabling cardiovascular 
disorder, to include a disability manifested by irregular heart 
rhythm. 

6.  Bilateral hearing loss did not have its onset during active 
duty.

7.  The Veteran is not presently service-connected for any 
chronic medical disabilities.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred, nor is it 
presumed to have been incurred, in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 

2.  A chronic left knee disability was not incurred, nor is it 
presumed to have been incurred, in active military service, and 
is not otherwise secondary to, or aggravated by, a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009). 

3.  A chronic right hip disability was not incurred, nor is it 
presumed to have been incurred, in active military service, and 
is not otherwise secondary to, or aggravated by, a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009). 

4.  A chronic disabling pulmonary condition, claimed as scarring 
of the lungs, was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 

5.  A chronic disabling cardiovascular disorder, claimed as 
irregular heart rhythm, was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

6.  Bilateral hearing loss was not incurred, nor is it presumed 
to have been incurred, in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
501, 1155 (West 2002); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection and TDIU claims on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The TDIU and service connection claims decided herein stem from 
the Veteran's applications for VA compensation and individual 
unemployability, which were filed in March 2005 and April 2006.  
VCAA notice letters addressing the applicability of the VCAA to 
the TDIU and service connection claims, the types of evidence 
needed to substantiate these claims, and VA's obligations to the 
Veteran in developing such claims, were dispatched to the Veteran 
in April 2005, July 2006, and December 2006; these collectively 
address the issues on appeal and satisfy the above-described 
mandates, as well as the requirements that the Veteran be 
informed of how VA calculates degree of disability and assigns an 
effective date for the disability, as prescribed in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2005, July 2006, 
and December 2006 notice letters, aggregately, were fully 
compliant with the current notice requirements.  To the extent 
that there are defects in the timing of the notice, the defects 
have been cured by the subsequent readjudication of the claims in 
a January 2010 adjudcation of the appeal and issuance of a 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Furthermore, the Veteran has not 
made any assertion that there has been any defect in the timing 
or content of the VCAA notification letters associated with these 
particular claims.

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and post-
service VA, Social Security Administration (SSA), and private 
medical records for the period spanning 2003 - 2009 have been 
obtained and associated with the claims file.  The evidence 
obtained also include private hospitalization records from 
Slidell Memorial Hospital in Sliddell, Louisiana, dated in July 
1994, showing the Veteran's treatment during active service for 
an allergic reaction to medication for high blood pressure.  The 
Board notes that the Veteran also reported treatment during 
military service for right knee complaints while at a naval 
medical facility in Pensacola, Florida, sometime between January 
1993 and December 1994.  The development records reflect that VA 
undertook a thorough effort in good faith to locate and obtain 
these records, but that its search was unsuccessful, and, in an 
October 2009 summation, the RO's Military Records Specialist 
formally affirmed that these records were unavailable for review 
despite an exhaustive search, and that any further search for 
them would be futile.  

The Veteran was also afforded VA medical examinations pertinent 
to the claims for VA compensation for hearing loss, a lung 
condition, and a heart condition in April 2009, in which nexus 
opinions specifically addressing the relationship between the 
aforementioned disabilities at issue and the Veteran's military 
service were obtained.  A December 2009 addendum opinion was also 
obtained, which addressed the hearing loss claim and its 
relationship with the Veteran's military service.  The Board has 
reviewed the examination reports and opinions contained within 
and notes that they were ultimately predicated upon a review by 
the examiners of the Veteran's pertinent clinical history.  
Furthermore, the examiners provided adequate discussion of their 
clinical observations and a rationale to support their findings 
and conclusions within the context of the Veteran's relevant 
history.  Thus, the April 2009 VA examinations and December 2009 
addendum opinion are deemed to be adequate for adjudication 
purposes for the hearing loss, lung condition, and heart 
condition at issue.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Board observes that the Veteran was not provided with a VA 
examination addressing his claims for a TDIU or service 
connection for a right hip and bilateral knee disability.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

The Board concludes that it is not necessary to provide the 
Veteran with an examination for a nexus opinion addressing the 
right hip and bilateral knee disabilities in this case because 
the only evidence indicating the Veteran "suffered an event, 
injury or disease in service" as pertinent to his knees and 
right hip is his own lay statements.  As will be further 
discussed below, the Veteran's service treatment records show no 
treatment or diagnosis of a chronic orthopedic disability 
affecting his knees or right hip, and there is furthermore no 
clinical evidence of any such disabilities manifest to a 
compensable degree within the one-year regulatory  presumptive 
period following his service separation in August 1997.  The 
post-service medical evidence does not objectively establish a 
link between his current right hip and right and left knee 
disabilities with service.  Service records indicate that the 
Veteran served in clerical positions and in law enforcement 
during active duty, and that post-service, he was employed in 
sales, carpentry, and construction before becoming disabled and 
entitled to SSA benefits.  

As the Veteran is a layperson without medical qualification to 
make diagnoses or nexus opinions, and as his statements, to the 
extent that they purport a history of onset of right knee 
symptoms in service with continuity of such symptoms ever since, 
are contradicted by the clinical evidence, his unsubstantiated 
lay statements alone are deemed to be neither competent nor 
credible for purposes of establishing an "in-service event, 
injury or disease," are thus insufficient to trigger VA's duty 
to provide him with an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's claim 
since it could not provide evidence of a past event.  

With regard to the TDIU claim, providing the Veteran with an 
examination to determine his individual unemployability would be 
a pointless and inefficient use of VA resources, as he is not 
currently service-connected for any disability, and continues to 
remain so at the conclusion of this decision.  Therefore, the 
determinative factor of his eligibility and entitlement to a TDIU 
presently turns on matters that are entirely independent from any 
findings that an examination to assess his individual 
unemployability would provide.  

Therefore, based on the foregoing, the Board finds that the VA 
has fulfilled its VCAA duties to notify and to assist the Veteran 
in the evidentiary development of his TDIU and service connection 
claims decided herein, and thus no additional assistance or 
notification is required.  The Veteran has suffered no prejudice 
that would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will therefore proceed with the adjudication of this 
appeal.

II.	 Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See 
also 38 C.F.R. § 3.102.

A.	 Service connection

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2009)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, respiratory symptoms, 
irregular heart rates, or diminished hearing acuity in service 
will permit service connection for hearing loss or a chronic 
orthopedic, pulmonary, and/or heart disability, first shown as a 
clear-cut clinical entity, at some later date.  For the showing 
of chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

In addition, service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury, or is otherwise aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a), (b) (2009).  In this regard, 
the Board notes that the Veteran is not presently service-
connected for any disability.

1.  Chronic right hip and bilateral knee disabilities

As relevant, the Veteran's service treatment records show that 
his musculoskeletal system and lower extremities were normal on 
enlistment examination in August 1991.  He denied having any knee 
or joint problems on the accompanying medical history 
questionnaire.  The service records, and private medical records 
concurrent with service, do not show treatment for any knee or 
hip complaints or diagnosis of any related chronic disability.  
On separation examination in July 1997, no abnormalities of his 
lower extremities or musculoskeletal system were shown.  The 
veteran was discharged from active duty in August 1997.

Post-service, on a service reserve medical history questionnaire 
dated November 1998, the Veteran denied having any history of 
knee or joint problems.

Private and SSA records dated 2003 - 2006 show that the Veteran 
was treated for chronic orthopedic problems relating to his right 
knee several years after separation from service.  Pertinent 
diagnoses relating to the right knee at the time included 
meniscal tear with chondromalacia of the medial joint 
compartment, degenerative joint disease with loose bodies and 
effusion, gout, status post arthroscopy with partial medical 
meniscectomy with pain, crepitation and medial jointline 
narrowing.  The Veteran underwent a total knee arthroplasty (TKA) 
in December 2005 and was thereafter diagnosed as status-post TKA 
with arthrofibrosis.  The SSA determined that the Veteran was 
disabled by his right knee disability as of November 2002.  
Noteworthy is that the SSA noted at the time of its disability 
determination that although the Veteran presented complaints of 
left knee pain, these were deemed by VVA to be not credible in 
establishing an actual disability.  Examination of the left knee 
revealed full range of motion with no crepitation or instability 
and X-ray of the left knee in February 2003 revealed normal 
clinical findings.  Although the SSA noted that the Veteran had a 
diagnosis of reflex sympathetic dystrophy of his right lower 
extremity, the post-service records are completely negative for 
any findings or diagnosis of a chronic musculoskeletal disability 
of his right hip.

At an October 2008 RO hearing before a Decision Review Officer, 
and a June 2010 videoconference hearing, the Veteran testified, 
in pertinent part, that he had no history of injury to either 
knee prior to entering service.  He contended that he sustained a 
right knee injury during active duty while receiving law 
enforcement training in Louisiana.  Post-service, he experienced 
a stabbing pain in his right knee while bending it at the 
workplace that he attributed to his in-service knee injury.  
According to the Veteran, a post-service arthroscopy of his right 
knee revealed a level of internal derangement and damage to this 
joint that his treating physician believed to represent years of 
progressive worsening that could not have been caused by the 
acute post-service injury at work.  He also expressed his belief 
that he has a chronic left knee disability that developed as a 
result of years of favoring his disabling right knee.

With regard to his claimed right hip disability, the Veteran 
testified that his treating physicians had informed him that his 
right knee disability produced a 3/4-inch  shortening of his right 
lower extremity, which resulted in an altered gait, uneven 
distribution of his weight, and asymmetric stresses that resulted 
in a right hip disorder.

The Veteran contended that relevant parts of his service 
treatment records are missing, which would show treatment for his 
right knee disability and substantiate his claim.  He believed 
that these records were deliberately lost by his service 
department in order to cover up medical errors, malfeasance, and 
misdiagnoses committed by the medical officer who treated him in 
service.  The Board has considered this assertion but finds that 
there is nothing in the record to substantiate it.

The Board has considered the aforementioned facts and finds that 
the weight of the evidence is against the Veteran's claim for 
service connection for a right hip and  bilateral knee 
disability.  The Veteran's service medical records contain no 
mention of treatment of these conditions and there is no clinical 
evidence of onset of arthritic or other degenerative joint 
impairment of the knees or right hip to a compensable degree 
within one year following his separation from active duty in 
August 1997.  In this regard, the Veteran denied having any knee 
or joint problems on a service department medical history 
questionnaire in November 1998.  Although the post-service 
medical records clearly demonstrate diagnoses representing a 
serious orthopedic disability of his right knee, which ultimately 
required replacement with a prosthetic joint in December 2005, 
despite his relatively youthful age for such a drastic treatment 
option, the medical records do not include any objective clinical 
opinion specifically linking the Veteran's disabling right knee 
diagnoses to his period of military service.  

With regard to the left knee and right hip disability, the Board 
finds no clinical evidence that demonstrates the existence of a 
current chronic orthopedic disability affecting either of these 
joints.  In fact, the SSA records show normal findings with 
regard to the left knee on examination in February 2003, and 
reflect that the SSA found the Veteran's complaints of having 
left knee symptoms to be not credible at the time.  In the 
absence of a diagnosis of a chronic orthopedic disability of the 
right hip and left knee at the present time or indeed since 
separation from service, the Veteran's subjective complaints of 
painful symptoms alone is insufficient to establish service 
connection for these claimed conditions.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992): 
[To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.]  

The Board has considered the statements of the Veteran himself, 
in which he essentially alleges continuity of symptomatology 
associated with his right knee disability since his alleged 
initial injury in service.  While the Veteran is competent to 
provide a history of his perceived subjective symptoms, the 
absence of any contemporaneous clinical evidence demonstrating an 
actual right knee injury in service, or post-service clinical 
evidence establishing a nexus between his current right knee 
disability and active service, contradicts the Veteran's 
statements regarding onset of chronic right knee symptoms during 
service that continued unabated to the present time.  The Board 
thus concludes that the Veteran's statements in this regard are 
not credible for purposes of establishing a link between his 
current right knee disability and service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

To the extent that the Veteran seeks to link a right hip 
disability and bilateral knee disability to service, or otherwise 
diagnose himself with a right hip and left knee disability as 
secondary to his right knee disability based solely on his own 
personal knowledge of orthopedic medicine and his medical 
condition, as there is nothing in the record that establishes him 
to be trained medical professional, he lacks the expertise to 
comment upon medical observations or make diagnoses and opinions 
regarding matters of medical causation and etiology.  His 
statements in this regard are thus entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As the Board finds that service connection is not warranted for a 
chronic right knee disability, as there is no clinical evidence 
of a chronic orthopedic disability affecting his right hip and 
left knee at the present time, the Board finds that the Veteran's 
claim is moot to the extent that he asserts that he has right hip 
and left knee disabilities that are secondarily related to a 
right knee disability. 

Therefore, in view of the foregoing discussion, the claims of 
entitlement to service connection for a right hip and bilateral 
knee disabilities are denied.  Because the evidence in this case 
is not approximately balanced with respect to the merits of the 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Chronic disabling pulmonary disorder (claimed as scarring of 
the lungs) and chronic disabling cardiovascular disorder (claimed 
as irregular heart rhythm)

As relevant, the Veteran's service treatment records and private 
medical records concurrent with his period of active duty show 
normal findings on examination of his lungs, chest, and heart on 
enlistment examination in August 1991, with no history of 
relevant problems reported on the accompanying medical history 
questionnaire.

During service, medical records dated 1993 - 1994, which also 
included records reflecting treatment at private facilities, show 
that the Veteran was diagnosed and treated for pneumonia and 
reactive airway disease, and also for acute heart palpitations 
that were attributed to an allergic reaction to the medication 
Inderal, which had been prescribed to the Veteran to reduce 
elevated blood pressure.  Treatment records reflect that his 
heart rate was monitored with a Holter monitor.  After Inderal 
was discontinued, the Veteran's heart rhythm returned to normal.  
No chronic heart disease or chronic heart rhythm abnormalities 
were detected for the remainder of his period of service.  
Following treatment for pneumonia and reactive airway disease, 
the Veteran's symptoms resolved and no chronic residual pathology 
associated with this history is shown in the medical records 
contemporaneous with his period of active duty, or in the post-
service medical records thereafter.  On separation examination in 
July 1997, no abnormalities of, or evidence of chronic disability 
related to his lungs, heart, or heart action were detected.  

Post-service, on an October 1998 medical history questionnaire, 
the Veteran denied having any history of asthma, shortness of 
breath, or palpitation or pounding heart.  

At an October 2008 RO hearing before a Decision Review Officer, 
and a June 2010 videoconference hearing, the Veteran testified 
that he believed he had a chronic heart disability that was due 
to an allergic reaction from being prescribed Inderal in service, 
and that he also had disabling scars on his lungs that were 
associated with his history of treatment in service for 
pneumonia.  He believed that because his pneumonia had remained 
undetected for such a long period of time before finally being 
diagnosed and treated in service, it caused scarring in his lungs 
that resulted in a disabling condition.  The Veteran also 
contended that relevant parts of his service treatment records 
are missing, which would show treatment for lung scarring and 
substantiate his claim.  He believed that these records were 
deliberately lost by his service department in order to cover up 
medical errors, malfeasance, and misdiagnoses committed by the 
medical officer who treated him in service.  The Board has 
considered this assertion but finds that there is nothing in the 
record to substantiate it.

Post-service medical records do not indicate the presence of a 
chronic heart disability manifested by chronic arrhythmia or a 
chronic respiratory disability.  On VA medical examination in 
April 2009, chest X-rays and electrocardiogram studies were 
obtained that revealed normal heart function and no abnormal 
heart rhythm.  Pulmonary function testing and chest X-rays 
revealed normal spirometry and lung findings and no evidence of a 
chronic respiratory disability.

The Board has considered the relevant evidence and finds no basis 
to allow the Veteran's claim for a chronic disabling pulmonary 
disorder, claimed as scarring of the lungs, and a chronic 
disabling cardiovascular disorder, claimed as irregular heart 
rhythm.  Notwithstanding the Veteran's service medical records 
reflecting treatment during active duty for heart arrhythmia due 
to an allergic reaction to Inderal and for pneumonia, and his 
assertions that he currently suffers from heart and lung 
disabilities relating to this medical history, the objective 
clinical evidence demonstrates that he does not have a chronic 
respiratory disability or heart disability at the present time, 
or at any time since separating from service.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
As the crucial element in this test has not been met (i.e., 
medical evidence of current disability affecting the Veteran's 
lungs and heart), his claim of entitlement to service connection 
for a chronic disabling pulmonary condition (claimed as scarring 
of the lungs) and a chronic disabling heart condition (claimed as 
irregular heart rhythm) must be denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of these claims, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran asserts that he has an actual 
chronic lung and heart disability, based solely on his own 
personal medical knowledge and knowledge of his medical 
condition, as there is nothing in the record that establishes him 
to be trained medical professional, he lacks the expertise to 
comment upon medical observations or make diagnoses and opinions 
regarding matters of medical causation and etiology.  His 
statements in this regard are thus entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

3.  Bilateral hearing loss

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the clinical evidence establishes that the 
Veteran has a chronic bilateral hearing loss condition that 
sufficiently meets the criteria under 38 C.F.R. § 3.385 for a 
disabling condition for purposes of eligibility to receive VA 
compensation.  VA audiological examination in April 2009 shows 
pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz of 
26 decibels of greater for at least three of these frequencies, 
bilaterally.  

Enlistment examination in August 1991 shows that no hearing loss 
disability as defined in 38 C.F.R. § 3.385 was noted on 
audiological evaluation.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
0
LEFT
10
10
20
10
10

On his medical history questionnaire accompanying the above 
examination, the Veteran denied having any history of hearing 
loss.

A service audiogram conducted on entrance examination in March 
1992 shows that no hearing loss disability as defined in 38 
C.F.R. § 3.385 was noted.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
10
10
LEFT
10
15
23
15
20

A service audiogram conducted on separation examination in July 
1997 shows that no hearing loss disability as defined in 38 
C.F.R. § 3.385 was noted.  The Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
10
10
25
15
25

Of note, the examiner who conducted the July 1997 audiogram 
remarked that the Veteran's pure tone thresholds, in decibels, 
for his right ear was 50 at 6000 Hertz, and for his left ear was 
40 at 6000 Hertz, indicating hearing loss at high frequencies for 
both ears, stable since 1995, but not considered disabling.  The 
Veteran himself denied having any history of hearing loss on the 
accompanying medical history questionnaire on separation from 
active duty.  According to the Veteran's oral testimony in June 
2010, the audiogram technician told him that the high frequency 
hearing loss finding would require him to obtain a waiver if he 
wanted to re-enlist.  

Post-service, the report of an April 2009 VA audiological 
examination shows that the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
35
30
LEFT
25
30
35
30
30

Speech audiometry using the Maryland CNC word list revealed a 
speech recognition ability of 94 percent in the right ear and 100 
percent in the left ear.  The diagnoses were mild sensorineural 
hearing loss, bilaterally.

In a December 2009 addendum, the VA audiological examiner opined 
that the Veteran's current hearing loss was unrelated to his 
period of military service because, although there was evidence 
of bilateral hearing loss at the non-regulatorily pertinent 
frequency of  6000 Hertz on entrance and separation from service, 
there was essentially no increase in hearing loss at this 
frequency in the right ear and only a small increase in hearing 
loss in the left ear on service separation.  According to the 
examiner, the pure tone thresholds at the regulatorily pertinent 
frequencies of 500 - 4000 Hertz did not reflect a disabling 
hearing loss condition on separation from service. 

The Board has considered the evidence and notes that the VA 
examiner's essential opinion is that the Veteran's current 
bilateral hearing loss was not incurred in service because a 
disabling hearing loss condition within the meaning of 38 C.F.R. 
§ 3.385 was not present at any time during his period of active 
duty, and the current bilateral hearing loss disability is not 
otherwise related to his period of military service.  The Board 
notes that, at the June 2010 videoconference hearing, the Veteran 
associated his bilateral hearing loss to his exposure to acoustic 
trauma from small arms fire during live-fire training in service.  
However, to the extent that the Veteran seeks to link his current 
hearing loss to noise exposure in service based solely on his own 
personal knowledge of audiological medicine and his medical 
condition, as there is nothing in the record that establishes him 
to be trained medical professional, he lacks the expertise to 
comment upon medical observations or make diagnoses and opinions 
regarding matters of medical causation and etiology.  His 
statements in this regard are thus entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v Derwinski, 2 Vet. App. 492, 494 (1992). 

Therefore, in view of the foregoing discussion, the claim of 
entitlement to service connection for bilateral hearing loss is 
denied.  Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B  TDIU

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular consideration 
all cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  The rating 
board will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing on 
the issue.  38 C.F.R. § 4.16(b) (2009).  

The Veteran claims entitlement to a TDIU as a result of impairment 
caused by his disabilities.  However, the facts of the case 
establish that he has not met the regulatory threshold to be 
eligible for consideration of entitlement to a TDIU under 
38 C.F.R. § 4.16, for the simple reason that he is not service-
connected for any disability at the present time.  Thus, his 
current TDIU claim fails for the absence of legal merit or lack of 
entitlement under the law.  Therefore, no further consideration of 
the merits of the Veteran's TDIU claim or his ability to obtain 
and retain substantially gainful employment is warranted.  The 
relevant facts are not in dispute.  It is the law, not the 
evidence, which is dispositive of the TDIU claim currently on 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the Veteran's TDIU claim must be denied.


ORDER

Service connection for a chronic right knee disability is denied.

Service connection for a chronic left knee disability is denied.

Service connection for a chronic right hip disability is denied. 

Service connection for a chronic disabling pulmonary disorder, 
claimed as scarring of the lungs, is denied. 

Service connection for a chronic disabling cardiovascular 
disorder, claimed as irregular heart rhythm, is denied. 

Service connection for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


